Title: To Alexander Hamilton from Adam Hoops, 10 December 1798
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Philadelphia 10 Decr. 1798
          
          The knowledge that my case is not and perhaps may not be before the board of General Officers excites in me an uneasiness I cannot suppress and which will I am fearful make me appear importunate. Should this be so I must beg Your indulgence from the nature of my Situation—As I expressed my desire to the Secretary in writing that if the way to the Regiment of Artillery was not open to me to be considered as a Candidate for one of the twelve Regiments and as he has not presented me as a Candidate for one of the twelve I cannot help now & then flattering myself with the Conclusion that he means to present me for the Command of the Regiment of Artillery according to my Original application, The general ground of which it was clearly understood should not be affected by my acceptance of the majority I beg permission to enclose the Letter for General Washington with the Statement of Circumstances to be handed in as you may Judge most proper—whatever may be the event all my services shall be rendered with zeal & to the best of my abilities
          with high Respect I Remain Sir Your Most Obt & Hum Sert
          
            A Hoops
          
          General Hamilton
        